Citation Nr: 1200286	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-36 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis of the feet.

2.  Entitlement to an increased rating for a foot disability with right great toe metatarsal head resection, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for a foot disability with left great toe metatarsal head resection, currently rated 30 percent disabling.

4.  Entitlement to an increased rating for diabetes mellitus, currently rated 20 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2006, December 2006, December 2007, and January 2009 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO), which denied the benefits sought on appeal.

In March 2007, the Veteran filed a claim of entitlement to benefits pursuant to 38 U.S.C.A. § 1151 relating to foot injury stemming from multiple VA surgeries.  In May 2007 and September 2007, VA sent the Veteran correspondence concerning his 1151 claim.  Thereafter, it does not appear that any further action was taken on the claim by the RO.  Therefore, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
  

REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims for service connection for a bilateral foot arthritis; increased ratings for diabetes mellitus, a left foot disability, and a right foot disability; and a TDIU.

The Veteran, in written statements, asserts that his service-connected diabetes mellitus and bilateral foot disorders are more severe than as contemplated by their current ratings.  Additionally, the Veteran asserts that his service-connected disabilities have rendered him unemployable.  The Veteran also contends that he currently suffers from bilateral foot arthritis and muscle spasms that are related to service or, alternatively, secondary to his service-connected bilateral foot disorders with great toe metatarsal head resection.

Regarding the Veteran's claims for increased ratings for diabetes mellitus and a left foot disability, it appears from a review of the record that the Veteran was scheduled for VA examinations in March 2011 to evaluate the current severity of those disabilities.  However, no reports from those examinations have been associated with the claims file, nor is there in any indication that the Veteran failed to report for those examinations.  As it appears that there may be outstanding VA examination reports pertinent to the Veteran's claims for increased ratings, the Board finds that remand is necessary to obtain those records prior to adjudication of those claims.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Next, with regard to the Veteran's claim of entitlement to a TDIU rating, the Board observes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

Here, the Veteran is service connected for diabetes mellitus, rated 20 percent disabling; a foot disability with right great toe metatarsal head resection, rated 30 percent disabling; and a foot disability with left great toe metatarsal head resection, rated 30 percent disabling.  His combined rating for those disabilities is 70 percent.  While he does not have at least one service-connected disability that is rated at 40 percent or more, and therefore, the Board finds that his right and left foot disabilities may be considered a single disability rated 40 percent or more for the purpose of determining whether the criteria of 38 C.F.R. § 4.16(a) are met.  The Board finds that the Veteran's TDIU claim is inextricably intertwined with his pending claims for increased ratings for his diabetes mellitus and his bilateral foot disorders, as the resolution of those claims might have bearing upon the claim for a TDIU rating.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Because the Veteran has not yet undergone a VA examination with respect to his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Additionally, with respect to the Veteran's claims for service connection for bilateral foot arthritis and an increased rating for a foot disability with right great toe metatarsal head resection, a review of the record shows that those claims were denied by a January 2009 rating decision.  Later that month, the Veteran submitted a written statement indicating that he intended to pursue every appeal avenue necessary and specifically referencing foot swelling due to arthritis.  

The Board considers the Veteran's January 2009 written statement to constitute a timely notice of disagreement with the RO's denial of his claims for service connection for bilateral foot arthritis and an increased rating for a foot disability with right great toe metatarsal head resection.  38 C.F.R. § 19.26 (2011).  However, it does not appear from a review of the claims folder that the Veteran has been issued a statement of the case with respect to those issues. 

Where a timely notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board finds that the RO should issue a statement of the case that addresses the Veteran's claims for service connection for bilateral foot arthritis and increased rating for a right foot disability. 

Finally, the Board notes that there appear to be outstanding medical records pertinent to the Veteran's claims.  The most recent VA medical record in the claims file is dated in September 2010.  Therefore, on remand, any ongoing medical records dated since September 2010 should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, it appears that the Veteran has received private treatment for his diabetes mellitus, as noted in SSA records.  However, there are no private treatment records pertaining to diabetes in the claims file dated after April 2004.  As the Veteran has put the VA on notice that private records exist pertaining to his diabetes, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the issues of entitlement to service connection for bilateral foot arthritis, to include on a secondary basis, and an increased rating for a right foot disability.  That statement of the case should inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review. 

2.  Obtain and associate with the claims folder the reports of the Veteran's March 2011 VA diabetes and foot examinations and all VA medical records from the Ralph A. Johnson VA Medical Center in Charleston, South Carolina, dated from September 2010 to the present. 

3.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his diabetes, including Paul Bradley, M.D., and Candler Medical Group.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

4.  After the above development has been completed, schedule the Veteran for an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  The examiner should provide a rationale for opinions and reconcile them with all pertinent evidence of record, including the Veteran's service and post-service medical records and VA examination reports and the lay statements indicating that, in light of the Veteran's education and vocational skill levels, his service-connected disabilities preclude gainful employment.  Specifically, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (diabetes mellitus, foot disability with right great toe metatarsal head resection, and a foot disability with left great toe metatarsal head resection), without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

